DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/03/2022 has been entered. Claims 1-20 remain pending in the application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the one and more hemodynamic" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation “recalculating the one or more simulated predicted hemodynamic values is performed without modifying the lumen contour model”. It is unclear how the processor can recalculate the one or more simulated predicted values (that are calculated based on the placement of one or more stent) without modifying the model. The placement of a stent would result in a modification to the model. The examiner interpreted the limitation as the simulated predicted hemodynamic values after stent placement.
Claim 9 recites the limitation “the potential stent” in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the one and more hemodynamic" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation “calculating the one or more simulated predicted hemodynamic values is performed without modifying the lumen contour model”. It is unclear how the processor can calculate the one or more simulated predicted values (that are calculated based on the placement of one or more stent) without modifying the model. The placement of a stent would result in a modification to the model. The examiner interpreted the limitation as the simulated predicted hemodynamic values after stent placement.
Claim 18 recites the limitation “the potential stent” in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the one and more hemodynamic" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 6-10, 12, and 15-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Quatember (NPL: “Patient-specific modelling and simulation of coronary hemodynamics”, 2008) in the view of Cebral (NPL: “Patient-specific simulation of carotid artery stenting using computational fluid dynamics”, 2001).

Regarding claim 1, Quatember teaches a method for identifying treatment options for stenotic lesions within a vessel, comprising (abstract): 
receiving, by one or more processors, vessel image data (abstract; It will be based on patient-specific simulation models that are derived from information contained in medical images (biplane angiograms, perfusion images, and other functional images));
 generating, by the one or more processors, a resistance-based model of blood flow resistance within the vessel based on the vessel image data (page 574, section basics of our modeling and simulation approach; the development of patient-specific models which comprise lumped parameter models of the coronary circulation and CFD models for three-dimensional simulations of the coronary blood flow.). 
 calculating, by the one or more processors, one or more predicted hemodynamic values based on the resistance-based model (page 576, section submodel of the epicardial vessels);
 identifying, by the one or more processors, one or more stenotic lesions based on the resistance-based model (page 575, section lumped parameter modeling and simulation approach);
and providing for display, by the one or more processors, a representation of the vessel with the one or more predicted hemodynamic values (page 576, section submodel of the epicardial vessels).
However, Quatember fails to explicitly teach re-calculating, by the one or more processors, the one or more hemodynamic values as simulated predicted hemodynamic values in connection with simulating placement of one or more for stents. 
Cebral, in the same field of endeavor, teaches re-calculating, by the one or more processors, the one or more hemodynamic values as simulated predicted hemodynamic values in connection with simulating placement of one or more for stents (page 154, introduction section; The geometry of this model is then modified to simulate the introduction of a vascular stent. Blood flow calculations are then conducted. the blood flows before and after the introduction of the stent are compared.)
It would have been obvious to one ordinarily skilled in the art at the time of the invention to modify the teaching of Quatember with the teaching Cebral to provide a step of re-calculating, by the one or more processors, the one or more hemodynamic values as simulated predicted hemodynamic values in connection with simulating placement of one or more for stents. This modification will enable accurate blood flow predictions which can be used to plan and optimize stenting intervention as taught within Cebral in the introduction section. 

Regarding claim 3, Quatember teaches the method of claim 1, wherein identifying the one or more stenotic lesions comprises analyzing  hemodynamic values based on the resistance-based model (page 576, section submodel of the epicardial vessels).

Regarding claim 6, Quatember teaches the method of claim 1, further comprising generating, by the one or processors, a lumen contour model based on the vessel image data (page 579, Border line detection section).

Regarding claim 7, Quatember teaches the method of claim 6, however fails to explicitly teach wherein re-calculating the one or more simulated predicted hemodynamic values is performed without modifying the lumen contour model.
Cebral, in the same field of endeavor, teaches re-calculating the one or more simulated predicted hemodynamic values is performed without modifying the lumen contour model (page 154, introduction section; The geometry of this model is then modified to simulate the introduction of a vascular stent. Blood flow calculations are then conducted. the blood flows before and after the introduction of the stent are compared.)
It would have been obvious to one ordinarily skilled in the art at the time of the invention to modify the teaching of Quatember with the teaching Cebral to provide a step of re-calculating the one or more simulated predicted hemodynamic values is performed without modifying the lumen contour model. This modification will enable accurate blood flow predictions which can be used to plan and optimize stenting intervention as taught within Cebral in the introduction section. 

Regarding claim 8, Quatember teaches the method of claim 6, wherein the lumen contour model comprises a 3D model of the vessel (figure 6 and page 579, Border line detection section).

Regarding claim 9, Quatember teaches the method of claim 6, however fails to explicitly teach further comprising modifying, by the one or more processors, the model based on the potential stent, and wherein recalculating the one or more simulated predicted hemodynamic values is based on the modified model.
 Cebral, in the same field of endeavor, teaches modifying, by the one or more processors, the model based on the potential stent, and wherein recalculating the one or more simulated predicted hemodynamic values is based on the modified model (page 154, introduction section; The geometry of this model is then modified to simulate the introduction of a vascular stent. Blood flow calculations are then conducted. the blood flows before and after the introduction of the stent are compared.)
It would have been obvious to one ordinarily skilled in the art at the time of the invention to modify the teaching of Quatember with the teaching Cebral to provide a step of modifying, by the one or more processors, the model based on the potential stent, and wherein recalculating the one or more simulated predicted hemodynamic values is based on the modified model. This modification will enable accurate blood flow predictions which can be used to plan and optimize stenting intervention as taught within Cebral in the introduction section. 

Regarding claim 10, Quatember teaches a system for identifying treatment options for stenotic lesions within a vessel, comprising (abstract): 
memory; one or more processors in communication the memory, the one or more processors configured to (abstract):
 receive vessel image data (abstract); 
generate a resistance-based model of blood flow resistance within the vessel based on the vessel image data (page 574, section basics of our modeling and simulation approach; the development of patient-specific models which comprise lumped parameter models of the coronary circulation and CFD models for three-dimensional simulations of the coronary blood flow.). 
calculate one or more predicted hemodynamic values based on the resistance-based model (page 576, section submodel of the epicardial vessels);
 identify one or more stenotic lesions based on the resistance-based model (page 575, section lumped parameter modeling and simulation approach);
and provide for display a representation of the vessel with the one or more simulated predicted hemodynamic values (page 576, section submodel of the epicardial vessels).
However, Quatember fails to explicitly teach re-calculate the one or more hemodynamic values as simulated predicted hemodynamic values in connection with simulating placement of one or more  stents. 
Cebral, in the same field of endeavor, teaches re-calculate the one or more hemodynamic values as simulated predicted hemodynamic values in connection with simulating placement of one or more  stents (page 154, introduction section; The geometry of this model is then modified to simulate the introduction of a vascular stent. Blood flow calculations are then conducted. the blood flows before and after the introduction of the stent are compared.)
It would have been obvious to one ordinarily skilled in the art at the time of the invention to modify the teaching of Quatember with the teaching Cebral to provide a step of re-calculate the one or more hemodynamic values as simulated predicted hemodynamic values in connection with simulating placement of one or more  stents. This modification will enable accurate blood flow predictions which can be used to plan and optimize stenting intervention as taught within Cebral in the introduction section. 

Regarding claim 12, Quatember teaches the system of claim 10, wherein identifying the one or more stenotic lesions comprises analyzing  hemodynamic values based on the resistance-based model (page 576, section submodel of the epicardial vessels).

Regarding claim 15, Quatember teaches the system of claim 10, wherein the one or more processors are further configured to generate a lumen contour model based on the vessel image data (page 579, Border line detection section).

Regarding claim 16, Quatember teaches the system of claim 15, however fails to explicitly teach wherein calculating the one or more simulated predicted hemodynamic values is performed without modifying the lumen contour model.
Cebral, in the same field of endeavor, teaches calculating the one or more simulated predicted hemodynamic values is performed without modifying the model (page 154, introduction section; The geometry of this model is then modified to simulate the introduction of a vascular stent. Blood flow calculations are then conducted. the blood flows before and after the introduction of the stent are compared.)
It would have been obvious to one ordinarily skilled in the art at the time of the invention to modify the teaching of Quatember with the teaching Cebral to provide a step of calculating the one or more simulated predicted hemodynamic values is performed without modifying the lumen contour model. This modification will enable accurate blood flow predictions which can be used to plan and optimize stenting intervention as taught within Cebral in the introduction section. 

Regarding claim 17, Quatember teaches the system of claim 15, wherein the lumen contour model comprises a 3D model of the vessel (figure 6 and page 579, Border line detection section).

Regarding claim 18, Quatember teaches the system of claim 15, however fails to explicitly teach wherein the one or more processors are further configured to modify the lumen contour model based on the potential stent, and wherein recalculating the one or more simulated predicted hemodynamic values is based on the modified lumen contour model.
Cebral, in the same field of endeavor, teaches wherein the one or more processors are further configured to modify the lumen contour model based on the potential stent, and wherein recalculating the one or more simulated predicted hemodynamic values is based on the modified lumen contour model (page 154, introduction section; The geometry of this model is then modified to simulate the introduction of a vascular stent. Blood flow calculations are then conducted. the blood flows before and after the introduction of the stent are compared.)
It would have been obvious to one ordinarily skilled in the art at the time of the invention to modify the teaching of Quatember with the teaching Cebral to provide a step of modifying the model based on the potential stent, and wherein recalculating the one or more simulated predicted hemodynamic values is based on the modified model. This modification will enable accurate blood flow predictions which can be used to plan and optimize stenting intervention as taught within Cebral in the introduction section. 

Regarding claim 19, Quatember teaches a non-transitory computer-readable medium storing instructions executable by one or more processors for performing a method of identifying treatment options for stenotic lesions within a vessel, comprising(abstract): 
receiving vessel image data (abstract); 
generating a resistance-based model of blood flow resistance within the vessel based on the vessel image data (page 574, section basics of our modeling and simulation approach; the development of patient-specific models which comprise lumped parameter models of the coronary circulation and CFD models for three-dimensional simulations of the coronary blood flow.). 
calculating one or more predicted hemodynamic values based on the resistance-based model (page 576, section submodel of the epicardial vessels);
 identifying one or more stenotic lesions based on the resistance-based model (page 575, section lumped parameter modeling and simulation approach);
and providing for display a representation of the vessel with the one or more simulated predicted hemodynamic values (page 576, section submodel of the epicardial vessels).
However, Quatember fails to explicitly teach re-calculating the one or more hemodynamic values as simulated predicted hemodynamic values in connection with simulating placement of one or more  stents. 
Cebral, in the same field of endeavor, teaches re-calculating the one or more hemodynamic values as simulated predicted hemodynamic values in connection with simulating placement of one or more  stents (page 154, introduction section; The geometry of this model is then modified to simulate the introduction of a vascular stent. Blood flow calculations are then conducted. the blood flows before and after the introduction of the stent are compared.)
It would have been obvious to one ordinarily skilled in the art at the time of the invention to modify the teaching of Quatember with the teaching Cebral to provide a step of re-calculating the one or more hemodynamic values as simulated predicted hemodynamic values in connection with simulating placement of one or more  stents. This modification will enable accurate blood flow predictions which can be used to plan and optimize stenting intervention as taught within Cebral in the introduction section. 

Claims 2, 5, 11, 14, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Quatember (NPL: “Patient-specific modelling and simulation of coronary hemodynamics”, 2008) in the view of Cebral (NPL: “Patient-specific simulation of carotid artery stenting using computational fluid dynamics”, 2001), as in the rejection of claim 1 and the claims that follow, in further view of Gerhard (NPL: “Changes in the mechanical environment of stenotic arteries during interaction with stents: computation assessment of parametric stent design”, 2005).

Regarding claim 2, Quatember teaches the method of claim 1 further comprising however fails to explicitly teach identifying, by the one or more processors, at least one stenting based on one or more stenting parameters.
Gerhard, in the same field of endeavor, teaches identifying, by the one or more processors, at least one stenting based on one or more stenting parameters (abstract).
It would have been obvious to one ordinarily skilled in the art at the time of the invention to modify the teaching of Quatember in the view of Cebral with the teaching of Gerhard to provide a step of identifying, by the one or more processors, at least one stenting based on one or more stenting parameters. This modification will enable a successful angioplasty treatment by identifying the stent design and the deployment technique as taught within Gerhard in the abstract section. 

Regarding claim 5, Quatember teaches the method of claim 1, however fails to explicitly teach wherein at least one stenting parameter is based on identifying a degree of stent overlap with one or more side branches.
Gerhard, in the same field of endeavor, teaches one stenting parameter is based on identifying a degree of stent overlap with one or more side branches (application of boundary conditions section).
It would have been obvious to one ordinarily skilled in the art at the time of the invention to modify the teaching of Quatember in the view of Cebral with the teaching of Gerhard to provide a stenting parameter that is based on identifying a degree of stent overlap with one or more side branches. This modification will enable a successful angioplasty treatment by identifying the stent design and the deployment technique as taught within Gerhard in the abstract section. 

Regarding claim 11, Quatember teaches the system of claim 10, however fails to explicitly teach wherein the one or more processors are further configured to identify at least one stenting based on one or more stenting parameters.
Gerhard, in the same field of endeavor, teaches identify at least one stenting based on one or more stenting parameters (abstract).
It would have been obvious to one ordinarily skilled in the art at the time of the invention to modify the teaching of Quatember in the view of Cebral with the teaching of Gerhard to provide a step of identifying at least one stenting based on one or more stenting parameters. This modification will enable a successful angioplasty treatment by identifying the stent design and the deployment technique as taught within Gerhard in the abstract section. 

Regarding claim 14, Quatember teaches the system of claim 10, however fails to explicitly teach wherein at least one stenting parameter is based on identifying a degree of stent overlap with one or more side branches.
Gerhard, in the same field of endeavor, teaches one stenting parameter is based on identifying a degree of stent overlap with one or more side branches (application of boundary conditions section).
It would have been obvious to one ordinarily skilled in the art at the time of the invention to modify the teaching of Quatember in the view of Cebral with the teaching of Gerhard to provide a stenting parameter that is based on identifying a degree of stent overlap with one or more side branches. This modification will enable a successful angioplasty treatment by identifying the stent design and the deployment technique as taught within Gerhard in the abstract section. 

Regarding claim 20, Quatember teaches the non-transitory computer-readable medium of claim 19, however fails to explicitly teach identifying at least one stenting based on one or more stenting parameters.
Gerhard, in the same field of endeavor, teaches identifying at least one stenting based on one or more stenting parameters (abstract).
It would have been obvious to one ordinarily skilled in the art at the time of the invention to modify the teaching of Quatember in the view of Cebral with the teaching of Gerhard to provide a step of identifying at least one stenting based on one or more stenting parameters. This modification will enable a successful angioplasty treatment by identifying the stent design and the deployment technique as taught within Gerhard in the abstract section. 

Claims 4 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Quatember (NPL: “Patient-specific modelling and simulation of coronary hemodynamics”, 2008) in the view of Cebral (NPL: “Patient-specific simulation of carotid artery stenting using computational fluid dynamics”, 2001), as in the rejection of claim 1 and the claims that follow, in further view of Samady (NPL: “Baseline fractional flow reserve and stent diameter predict optimal post-stent fractional flow reserve and major adverse cardiac events after bare metal stent deployment”, 2009).

Regarding claim 4, Quatember teaches the method of claim 1, however fails to explicitly teach wherein at least one stenting parameter is based on optimizing at least one of a predicted vascular resistance ratio or a predicted fractional flow reserve.
Samady, in the same field of endeavor teaches, at least one stenting parameter is based on optimizing at least one of a predicted vascular resistance ratio or a predicted fractional flow reserve (page 362, discussion section; using variables available to the operator prior  to  BMS  deployment,  we  demonstrate  that  baseline FFR  and  stent  diameter  are  independently  predictive  of post-stent  FFR0.90,  and  baseline  FFR,  stent  diameter MLD,   and   stent   length   are   significant   predictors   of MACE.)
It would have been obvious to one ordinarily skilled in the art at the time of the invention to modify the teaching of Quatember in the view of Cebral with the teaching of Samady to provide at least one stenting parameter is based on optimizing at least one of a predicted vascular resistance ratio or a predicted fractional flow reserve. This modification will result in optimal stent placement as taught within Samady in page 358. 
Regarding claim 13, Quatember teaches the system of claim 10, however fails to explicitly teach wherein at least one stenting parameter is based on optimizing at least one of a predicted vascular resistance ratio or a predicted fractional flow reserve.
Samady, in the same field of endeavor teaches, at least one stenting parameter is based on optimizing at least one of a predicted vascular resistance ratio or a predicted fractional flow reserve (page 362, discussion section; using variables available to the operator prior  to  BMS  deployment,  we  demonstrate  that  baseline FFR  and  stent  diameter  are  independently  predictive  of post-stent  FFR0.90,  and  baseline  FFR,  stent  diameter MLD,   and   stent   length   are   significant   predictors   of MACE.)
It would have been obvious to one ordinarily skilled in the art at the time of the invention to modify the teaching of Quatember in the view of Cebral with the teaching of Samady to provide at least one stenting parameter is based on optimizing at least one of a predicted vascular resistance ratio or a predicted fractional flow reserve. This modification will result in optimal stent placement as taught within Samady in page 358.

Response to Arguments
Applicant’s arguments with respect to claims’ 103 rejection have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAINAB M ALDARRAJI whose telephone number is (571)272-8726. The examiner can normally be reached Monday-Friday 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 5712723718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ZAINAB MOHAMMED ALDARRAJI/Patent Examiner, Art Unit 3793 
/Bill Thomson/Supervisory Patent Examiner, Art Unit 3793